Citation Nr: 0108646	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-23 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether a reduction in the rating for hiatal hernia with 
status post antral gastritis with Helicobacter pylori and 
colon perforation (previously evaluated as hiatal hernia, 
gastritis, diarrhea, Helicobacter pylori and colon 
perforation) from 40 percent disabling to 30 percent 
disabling was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946 and from April 1947 to October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, reduced the 
veteran's compensation rating for hiatal hernia with status 
post antral gastritis with Helicobacter pylori and colon 
perforation from 40 percent to 30 percent and denied 
entitlement to a TDIU.

The veteran also appealed the RO's July 1999 decision denying 
a compensable rating for hearing loss, a rating in excess of 
10 percent for a hemorrhoidectomy with a history of an anal 
fissure, a rating in excess of 10 percent for a right knee 
disability, a rating in excess of 10 percent for tinnitus, 
and secondary service connection for a left knee disability.  
In his October 1999 Substantive appeal (VA Form 1-9), the 
veteran indicated that he wished to appeal only the issues of 
reduction of the rating for hiatal hernia with status post 
antral gastritis with Helicobacter pylori and colon 
perforation, increased evaluation for history of anal fissure 
with hemorrhoidectomy, increased evaluation for a right knee 
disability, and entitlement to a TDIU.  In a VA Form 21-4138 
(Statement in Support of Claim) dated and received in 
December 1999, the veteran indicated that he wished to only 
appeal the issues of reduction of the rating for hiatal 
hernia with status post antral gastritis with Helicobacter 
pylori and colon perforation and entitlement to a TDIU.  
Hence, the other issues have been withdrawn from appellate 
status.  38 C.F.R. § 20.204 (2000).






FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO increased the 
evaluation for hiatal hernia, to include gastritis, 
Helicobacter pylori, and colon perforation from 10 percent to 
40 percent, effective from December 1, 1997.

2.  In a July 1999 rating decision, the RO reduced the 
veteran's rating for hiatal hernia with status post antral 
gastritis with Helicobacter pylori and colon perforation 
(previously evaluated as hiatal hernia, gastritis, diarrhea, 
Helicobacter pylori and colon perforation) from 40 percent to 
30 percent, effective November 1, 1998, based, in part, on 
findings in a June 1999 VA examination.  

3.  At the time of the July 1999 rating reduction the 
veteran's hiatal hernia with status post antral gastritis 
with Helicobacter pylori and colon perforation was productive 
of umbilical hernia, hiatus hernia, and minor rectal 
incontinence; the medical evidence does not reflect an 
improvement in the disability, to include improvement in 
ability to function under ordinary conditions of life and 
work.


CONCLUSION OF LAW

The reduction of the veteran's disability rating for hiatal 
hernia with status post antral gastritis with Helicobacter 
pylori and colon perforation from 40 percent to 30 percent 
was not warranted by a preponderance of the evidence, and the 
requirements for restoration have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.10, 4.13, 
4.114, Diagnostic Codes 7329, 7346 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new 
legislation is, in the Board's view, more advantageous to the 
veteran.  However, in the present case the Board notes that 
the veteran has been afforded a VA examination with respect 
to the hiatal hernia with status post antral gastritis with 
Helicobacter pylori and colon perforation.  The reports of 
these examinations are detailed and allow for equitable 
review of the veteran's claim for restoration of a 40 percent 
rating for his gastrointestinal disorder.  The Board is not 
aware of any additional relevant evidence.  The Board also 
finds that requirements regarding notice which must be 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case which were provided to the veteran by the RO.

In any rating reduction case, it is necessary to ascertain, 
based upon a review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must 
be determined that an improvement in a disability has 
actually occurred and that such improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 420-421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 
and 4.13).

In other words, pursuant to the above provisions, "the RO 
and Board are required in any rating reduction case to 
ascertain, based on a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Moreover, in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id.; 38 C.F.R. 
§§ 4.2, 4.10. Furthermore, a claim as to whether a rating 
reduction was proper must be resolved in the veteran's favor 
unless the Board concludes that the preponderance of the 
evidence supports the reduction.  Id., citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Board cautions 
that a rating reduction case is not a rating increase case.  
Id., citing Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Reductions of disability evaluations are also governed by 38 
C.F.R. § 3.344. Provisions (a) and (b) of 38 C.F.R. § 3.105 
are for application in reduction cases involving an 
evaluation that has continued at the same level for five 
years or more, and section (c) should be applied in cases 
where the RO reduces an evaluation that was in effect for 
less than five years.  In this case, the RO reduced an 
evaluation that was in effect from December 1997, or less 
than five years.  Therefore section (c) is applicable.  
Pursuant to 38 C.F.R. § 3.344(c), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition. 

A review of the record discloses that the veteran's 
gastrointestinal disabilities have been rated as hiatal 
hernia, gastritis, diarrhea, Helicobacter pylori and colon 
perforation prior to the July 1999 rating decision.  By a 
rating decision dated June 1998, the RO increased the 
veteran's evaluation for hiatal hernia, gastritis, diarrhea, 
Helicobacter pylori and colon perforation to 40 percent, 
effective from December 1, 1997, under Diagnostic Code 7329, 
primarily on the basis of a May 1998 VA gastrointestinal 
examination.  By a rating decision in July 1999, the RO 
reduced the veteran's evaluation now described for rating 
purposes as hiatal hernia with status post antral gastritis 
with Helicobacter pylori and colon perforation from 40 
percent under Diagnostic Code 7329 to 30 percent under 
Diagnostic Code 7346.  Under Diagnostic Code 7329, the 
maximum rating for resection of the large intestine of 40 
percent is warranted when there are severe symptoms, 
objectively supported by examination findings.  38 C.F.R. § 
4.114, Diagnostic Code 7329 (2000).  That diagnostic code 
also notes that, where residual adhesions constitute the 
predominant disability, the disability should be rated under 
diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 
7329, Note (2000).  Diagnostic Code 7346 sets forth the 
rating criteria for a hiatal hernia.  A 30 percent evaluation 
is warranted if there is recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, that is productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted if there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

A review of the RO's reasons in support of the decision to 
reduce the rating from 40 to 30 percent shows that, in the 
RO's judgment, the clinical findings revealed that treatment 
for Helicobacter pylori had been completed, that the veteran 
was not on colon medication, and that antral gastritis was 
considered resolved.  In addition, the surgical scar was 
well-healed, although there is clinical evidence of an 
umbilical hernia.  Since the June 1999 VA examination showed 
that the veteran's hiatal hernia was still symptomatic he was 
evaluated under Diagnostic Code 7346, as this was the 
veteran's most prominent problem.  The veteran was assigned a 
30 percent evaluation under Diagnostic Code 7346, effective 
from November 1, 1998.  

Records reflect that the veteran was admitted to St. Cloud VA 
hospital in September 1997 for an upper and lower endoscopy.  
At that time there was a presumptive perforation confirmed by 
an X-ray examination of the abdomen, and the veteran was 
brought to the St. Cloud VA hospital for surgical repair of 
the perforation of the colon and treatment with parental 
antibiotics.  The veteran had a presumptive diagnosis of 
colonic perforation, post-colonoscopy.  It was noted that he 
had had a cecal perforation where biopsy of cecal colitis had 
been performed and the perforation was closed.  

At a May 1998 VA examination the veteran gave a history of 
occasional regurgitation, occasional episodes of heartburn, 
and difficulty swallowing food.  He also reported attacks of 
diarrhea with certain foods.  The abdominal examination was 
negative; the veteran was slightly obese and had a recently 
healed mid medial abdominal scar; his general health appeared 
good; he did not appear anemic or pale; he indicated that his 
weight was stable though he lost some weight during his colon 
preparation, but had gained it back.  The pertinent diagnoses 
were gastroesophageal reflux disease with hiatal hernia and 
H. pylori organisms; chronic diarrhea, probably functional; 
history of colon polyps, diverticulosis, cecal colitis; and 
perforated cecum during colonoscopy.

Upon a VA wellness examination in June 1998, the veteran 
reported that his abdominal symptoms had pretty much 
resolved.  He indicated that sometimes when he pushed to the 
left of his umbilicus he felt a sensation in the right lower 
quadrant.  He reported the continuance of loose stools and 
usually had two loose stools per day.  He indicated that his 
medication, Arthrotec, which was a combination of an NSAID 
and Misoprostol, did not cause any gastrointestinal 
complications.  The medication was prescribed by his 
orthopedic doctor who was following him for his right knee 
disability.  The assessment was esophagitis, resolved, 
treated the previous year with antibiotics.  The examiner 
noted that follow-up was not necessary for over a year and 
that the perforation had resolved.

Private medical records from St. Joseph's Medical Center 
indicate that the veteran underwent an incisional 
herniorrhaphies in July 1998 and September 1998.  

At his June 1999 VA examination the veteran indicated that he 
had problems swallowing food if he was not careful how he ate 
and, as a result, had to cut his meat into small pieces.  The 
veteran noted an occasional sour taste after going to bed at 
night, but gave no history of jaundice, heartburn, abdominal 
pain, vomiting, hematemesis, or melena.  He reported no 
special diet or medication for his hernia.  The veteran 
indicated that he had periodic staining of undergarments and 
occasional bright red rectal bleeding.  

The examination showed a well healed scar on his abdomen, 
which was 14 cm. in length and extended in the midline from 
the area of the xiphoid process downward and left ward of the 
umbilicus.  A small umbilical hernia was present.  Palpation 
of the abdomen revealed diastasis recti and a firm, nontender 
liver edge descended about 4 cm below the right costal 
margin.  There was no palpable evidence of a mass, other 
megaly or aneurysm.  Auscultation of the abdomen revealed 
normal bowel sounds and no evidence of a bruit.  There were 
no inguinal hernias.  Anorectal examination showed no obvious 
external abnormalities with the exception of some minor 
hemorrhoidal tags.  Digital examination revealed a fair tone 
and squeeze.  There was no palpable defect during a 
demonstrable defect in the sphincter complex.  Squeeze was 
excellent, noting that there might be some minor deficit in 
the internal based on diminished tone.  The assessment was 
minor incontinence; hiatus hernia; status post antral 
gastritis, with Helicobacter pylori.  X-rays showed large 
hiatal hernia without reflux identified on examination and 
duodenal diverticulum.  The examiner noted that since the 
veteran's rating examination in May 1998 the symptomatology 
of his multiple afflictions had not improved.

Following the receipt of the above mentioned medical 
evidence, a July 1999 rating decision reduced the 40 percent 
evaluation to 30 percent based on improvement in the 
veteran's hiatal hernia with status post antral gastritis 
with Helicobacter pylori and colon perforation.

At a July 1999 VA wellness examination the veteran reported 
continued rectal leakage and noted the ventral abdominal 
hernias that were of concern to him because he wanted to 
exercise and they were bulging out.  He wanted to go to 
somebody in Brainerd to have them fixed.  The examination 
showed that the veteran clearly had a demonstrable ventral 
hernia along the incisional scar when he sat up.  The 
assessment was ventral hernias and anal leakage.

A medical statement from Brainerd Medical Center dated in 
August 1999 indicates that the veteran had diastasis recti 
and two hernias, one at the umbilicus and the other to the 
left side of the incision, 3 cm. above the umbilicus.  Both 
hernias were reducible and the veteran did have some 
discomfort in the area.  

VA outpatient treatment records dated September and October 
1999 indicate that the veteran complained that the surgical 
attempts to repair his hernia were unsuccessful and that he 
continued to have rectal leakage.  The examination showed a 
round, nontender, nondistended abdomen with notable hernia 
formation in epigastric area upon lying down and sitting up.  
Bowel sounds were positive in all four quadrants.  The 
veteran denied any pain with deep palpation and denied 
rebound tenderness.  The examiner noted that a blood test was 
ordered for H. pylori which was positive for the infection.  
The veteran was started on Amoxicillin and Clarithromycin.  
The veteran was informed to contact the clinic if he was 
having difficulties in any way such as increased stomach 
complaints or inability to take medications.

The Board has reviewed the veteran's medical history with 
respect to his hiatal hernia with status post antral 
gastritis with Helicobacter pylori and colon perforation as 
summarized above.  See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 
421, citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  The Board finds that the preponderance of the 
evidence present at the time of the July 1999 rating 
reduction did not reflect an actual improvement in the 
veteran's service-connected hiatal hernia with status post 
antral gastritis with Helicobacter pylori and colon 
perforation, as compared to the evidence present at the time 
of the September 1998 rating decision that assigned a 40 
percent evaluation.  The June 1999 VA examiner specifically 
noted that the symptomatology of the veteran's multiple 
afflictions had not improved since the May 1998 examination.  
Some of the examination reports and treatment records 
indicate some improvement in gastrointestinal symptoms but, 
treatment records also refect continued problems with 
swallowing, regurgitation, recurrent incisional hernias, 
incontinence of feces.  The Board is cognizant of the medical 
evidence that indicates improvement, to include an apparent 
recovery of the perforation of the terminal colon.  However, 
the only medical opinion that addressed the question of 
improvement indicates no such improvement.  The issue is 
restoration of a rating and, in light of the June 1999 VA 
examiner's opinion, the Board must conclude that the 
preponderance of the medical evidence does not reflect an 
improvement in the condition at issue, to include improvement 
in ability to function under ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 421.  As the reduction of the 
veteran's disability rating for hiatal hernia with status 
post antral gastritis with Helicobacter pylori and colon 
perforation from 40 percent to 30 percent was not warranted 
by a preponderance of the evidence, restoration of a 40 
percent rating is warranted.

The issues of whether the veteran is entitled to a rating in 
excess of 40 percent or to a separate compensable rating for 
any of his gastrointestinal disabilities are addressed in the 
remand below. 


ORDER

Restoration of a 40 percent rating for hiatal hernia with 
status post antral gastritis with Helicobacter pylori and 
colon perforation is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.


                                                            
REMAND

In a medical statement dated and received by the Board in 
November 2000, P. A. S., M. D., reported that the veteran had 
pain and spinal stenosis at L4-5, and the physician opined 
that the spinal stenosis was related to the veteran's knee 
arthritis and his abnormal gait over a long period of time 
due to the knee condition.  As the veteran's service 
connected disabilities include internal derangement of both 
knees (each rated 10 percent), this medical opinion raises an 
issue of secondary service connection for a low back 
disability, which, in the Board's judgment, is intertwined 
with the TDIU claim in appellate status.  Issues which are 
inferred, intertwined, or expressly raised from documents in 
the file should be developed for timely appellate review.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); EF v. 
Derwinski, 1 Vet. App. 324 (1991); Myers v. Derwinski, 1 Vet. 
App. 127 (1991); Akles v. Derwinski, 1 Vet. App. 118 (1991).  
Appellate review of the veteran's TDIU claim must be deferred 
because there is a very real potential that the conclusion 
reached in the secondary service connection claim would have 
a meaningful impact upon the TDIU issue.  Hoyer v. Derwinski, 
1 Vet. App. 180 (1991); Harris, supra.  Accordingly, the RO 
must adjudicate the raised, intertwined claim of secondary 
service connection for a low back disability prior to entry 
of a final appellate decision on the claim for a TDIU.

Appellate review of the TDIU issue must also be deferred 
because of the need to remand the issue of entitlement to a 
rating in excess of 40 percent for status post antral 
gastritis with Helicobacter pylori and colon perforation.  
The veteran's representative requested in written argument 
dated in October 2000 that the veteran be afforded a VA 
examination to determine which of his gastrointestinal 
disorders are the predominant disability.  While the RO did 
indicate that the veteran's colon perforation had healed and 
rated the veteran's hiatal hernia as the predominant 
disability, the Board finds that, in light of the decision to 
restore the 40 percent rating and with consideration of some 
medical evidence of recent treatment for a recurrence of 
Helicobacter pylori, a more current gastrointestinal 
examination is warranted.   

The veteran contends that his service connected disabilities 
are of such severity as to render him unable to obtain or 
retain any form of substantially gainful employment.  The 
record discloses that service connection is in effect for 
hiatal hernia with status post antral gastritis with 
Helicobacter pylori and colon perforation, evaluated as 40 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; internal derangement, right knee, evaluated as 10 
percent disabling; history of anal fissure with 
hemorrhoidectomy diarrhea and minor incontinence, evaluated 
as 10 percent disabling; bilateral hearing loss, evaluated as 
10 percent disabling; internal derangement, left knee, 
evaluated as 10 percent disabling.  The combined disability 
rating is 60 percent.  As the veteran's service-connected 
combined disability rating is only 60 percent, he does not 
meet the schedular requirements for a TDIU under 38 C.F.R. § 
4.16(a).  However, total disability ratings for compensation 
may nevertheless be assigned where the schedular rating for 
the service-connected disability is less than 100 percent 
when it is found that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The evidence also indicates that the veteran obtained his GED 
and worked in the Federal Civil Service as a QC Specialist 
from 1965 to December 1976 at which time he took early 
retirement.  

The veteran contends, in essence, that he wished to seek 
employment after his early retirement, however, his service-
connected disabilities preclude him from seeking gainful 
employment.  The veteran indicated that during the last 11 
years of his past employment he was in positions which did 
not require too much moving around and easy access to needed 
facilities. 

Based on these mixed and multiple potential causes of 
unemployment, the Board finds that a social and industrial 
survey is in order so that the veteran's current capacity for 
work based solely on his service-connected disabilities may 
be assessed.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO must adjudicate the issue of 
secondary service connection for a low 
back disability.  If that claim is 
denied, the veteran must be appraised of 
his appellate rights.

2.  The veteran must be afforded a 
gastrointestinal examination for the 
purpose of determining the severity of 
his hiatal hernia with status post antral 
gastritis with Helicobacter pylori and 
colon perforation.  The examiner must 
opine which disorder is the predominant 
disability.  The examiner should also 
distinguish, to the extent that is 
possible, symptoms and functional 
impairment due to the veteran's service-
connected hiatal hernia, gastritis with 
Helicobacter pylori, or colon perforation 
from any impairment attributable to 
nonservice-connected disorders.  All 
indicated studies must be performed.  The 
claims file must be made available to the 
examiner for review.  

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his impairment of capacity for employment 
based solely on his service-connected 
disabilities.  The claims folder and a 
copy of this remand must be reviewed by 
the social worker prior to conducting the 
survey, and the social worker must note 
upon the survey report that the claims 
file has been reviewed.  The social 
worker should dissociate functional 
impairment due to the service-connected 
disabilities from any such impairment 
attributable to any nonservice-connected 
disorders or disabilities that may be 
present.

4.  The RO also is requested to undertake 
any additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).

5.  The RO should thereafter readjudicate 
the veteran's claims for a rating in 
excess of 40 percent for hiatal hernia 
with status post antral gastritis with 
Helicobacter pylori, and colon 
perforation, to include whether the 
veteran is entitled to a separate 
compensable rating; and a TDIU, 
considering evidence received by the 
Board and any additional evidence 
obtained pursuant to this remand.  If 
either determination remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted 
and the reasons for the decision.  They 
should be afforded the applicable time to 
respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.  The Board intimates no opinion 
as to the eventual determination to be made in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

